              Case 2:21-cv-00205-EJY Document 21 Filed 08/31/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4811
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   GABRIELLE S. OLAYO,                        )
                                                )   Case No.: 2:21-cv-00205-EJY
14                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                 )   TIME
                                                )
16   ANDREW SAUL,                               )   (FIRST REQUEST)
     Commissioner of Social Security,           )
17                                              )
                   Defendant.                   )
18                                              )

19

20

21

22

23

24

25

26
               Case 2:21-cv-00205-EJY Document 21 Filed 08/31/21 Page 2 of 3




 1           Defendant, the Acting Commissioner of Social Security (the “Commissioner”), through the
 2   undersigned counsel, hereby requests an extension of time to file her Cross-Motion to Affirm and Response
 3   to Plaintiff’s Motion for Reversal and/or Remand, which is currently due on or before September 7, 2021.
 4           In addition to arguments addressing the final decision on her individual claim, Plaintiff’s brief
 5   contains a sweeping constitutional claim challenging the structure of the Social Security Administration.
 6   Plaintiff did not assert a constitutional claim challenging the agency’s structure in her complaint, so the
 7   government did not have “fair notice of what the . . . claim is and the grounds upon which it rests.’” See
 8   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
 9           Developing an appropriate response to Plaintiff’s constitutional claim will require extensive
10   consultation and coordination between the Social Security Administration and the Department of Justice.
11   That consultation and coordination will include consideration of Supreme Court decisions issued in late
12   June 2021, including Collins v. Yellen, 141 S. Ct. 1761 (2021) (addressing constitutional challenge to
13   structure of Federal Housing Finance Agency and related remedial and other issues).
14           Should the Court wish to entertain the constitutional claim as part of the current briefing without
15   requiring Plaintiff to seek consent or leave to file an amended complaint, Defendant requests a 30-day
16   extension, up through and including October 7, 2021, within which to file her response.
17           On August 30, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to
18   the requested extension.
19           It is therefore respectfully requested that Defendant be granted a 30-day extension of time to file
20   her Cross-Motion to Affirm and Response to Plaintiff’s Motion for Reversal and/or Remand, through and
21   including October 7, 2021.

22   //

23   //

24   //

25   //

26   //



     Unopposed Mot. for Ext.; No. 2:21-cv-00205-EJY   1
               Case 2:21-cv-00205-EJY Document 21 Filed 08/31/21 Page 3 of 3




 1           Dated: August 30, 2021
                                                          CHRISTOPHER CHIOU
 2                                                        Acting United States Attorney
 3                                                        /s/ Allison J. Cheung
                                                          ALLISON J. CHEUNG
 4                                                        Special Assistant United States Attorney
 5

 6

 7

 8                                                        IT IS SO ORDERED:
 9

10                                                        UNITED STATES MAGISTRATE JUDGE
                                                                   August 31, 2021
11                                                        DATED: ___________________________

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-00205-EJY   2
